Title: To James Madison from Richard O’Brien, 9 January 1803 (Abstract)
From: O’Brien, Richard
To: Madison, James


9 January 1803, Algiers. Reports that nothing extraordinary has transpired in U.S. affairs since Morris’s departure on 29 Nov. Tried again to have the minister of marine persuade the dey to accept a cash annuity but was told it would be in vain, as timber for building frigates was much wanted. Replied that $30,000 “would procure a great Quantity of timber in The Levant as Cheap and better then it Could be brought from the U States.” The minister said he would talk to the dey again but did not expect it would have the desired effect. The “Jew directory” said obtaining acceptance of cash “would require Some Sums to bribe with” and suggested the U.S. “never more offer Cash” but leave the choice to the discretion of the dey and ministry. On “7th. or 8th of ⟨July⟩ last” the dey demanded from Denmark $100,000 as an extra present and the use of two vessels. The Danish government applied to Bonaparte for assistance. “The dean and french Consuls were apprized of This Event … when on the Evening of The 31st. of december The dey Sent to The dean Consul [Bille] to inform him that he gave him 3 days to Quit The Country and Settle his accounts &c.” The Danes owed one year’s annuity of $18,000 and the Danish consul offered $10,000 “by and with The advice of The french agent”; the dey refused and ordered him again to leave the city. French consul Thainville hinted that he had orders from Bonaparte to aid Danish affairs. The minister said any mention of France’s intent to aid Denmark would enrage the dey. On 7 Jan. the dey declared war on France and Denmark, giving Thainville and Bille thirty hours to leave Algiers and thirty days before he would commence hostilities. Bille offered $20,000 or more for the dey to renounce claims and admit France’s guarantee of the Danish treaty with Algiers. On 8 Jan. Thainville requested permission to send a small French vessel to Toulon with dispatches. The dey replied that “the Consul might go in Said Vessel and be the Bearer of his own dispatches” and gave him six days to make arrangements for departure. Bille’s trunks were being loaded on a ship hired to take him to Toulon when a Danish brig appeared with stores. At the prime minister’s request, the dey allowed the French to remain for thirty days. “The dey in a manner renounces his arrangemt. made last august with General Hulen The aid of Bonaparte and now again demands that france will pay him The 200 Thousd. dollars borrowed 7 years past from The Ex dey by Herculas the agent of the directory.” The sum is included in the debt France owes to Baccri and Busnach, but the dey demands they pay it to him in thirty days, accompanied by consular presents. Baccri and Busnach have offered to give presents to save the peace, but the dey insists the presents come from the French government. The dey has said Bille may stay, settle his accounts, and consider increasing his offer. The dey will not reduce his demand for $100,000 and insists Denmark increase the value of its annual payment from 10,000 to 12,000 sequins. Believes even with French aid a new treaty will cost Denmark “at least 50 Thoud. dollars besides The increase of The Annuity, and I doubt as affairs now Stands whether the dey will admit of The french gaur⟨en⟩teeing the dean treaty.”
Has been told that when Baccri and Busnach of Paris presented accounts amounting to ten million livres, including $200,000 borrowed by Herculais, “Bonaparte got Enraged and Said This Money was Squandered away by The Ex Govt. without france receiveing Any benefit.” The Jews say the money bought grain for the Egyptian expedition. The debt owed by France and “the whole Commerce of This Regency” induce the Jews to use their influence to keep France and Algiers on friendly terms. At present, the dey pretends he made no new concessions in the August agreement and never renounced his claim to $200,000 and presents. His letter written in reply to one received from Bonaparte last August has been printed in European newspapers. “From them This point Can be Judged, but Said letter of The deys was managed here by the prime Minister, The Jew directory and french agent. The dey Stupidly put his Seal to it.” French affairs at Algiers have varied so much within one year that it is difficult to give full details. Since the dey declared war on 7 Jan. and revoked the order on 8 Jan., the treaties between France and Algiers are suspended until Napoleon gives the matter his sanction. “If the Swiss and St Domingo business” do not engage his attention, the coming summer will allow Napoleon to send troops to Algiers. Considers it strange Thainville has had no audience with the dey on such important affairs. Suggests that the section of the Treaty of Amiens relating to Malta was intended by France to draw Great Britain into a reform of the Barbary system. France has now adopted a new scheme and sent an officer to aid in Swedish affairs at Tripoli. The result is a $160,000 payment for peace and ransom and an $8,000 annual payment in tribute. “In May last” Tripoli offered to make peace with Sweden for $60,000. New demands by the Barbary powers have shown Denmark and Sweden “the good or bad policy of Searching a powerfull protector in Bonapart.” Gives his thoughts on the possible effects of France’s destroying the current system of dealing with the regencies.

States that he believes a report that when the dey attacked the Danes on 31 Dec. he also threatened to drive the French, Spanish, and American consuls out of Algiers. The directory and ministry have said nothing. Can only again offer cash in lieu of stores and will make “a full referance of All” to JM if time allows. Has notified Commodore Morris and American ambassadors and consuls of the current state of affairs with Algiers. “Should Such an Event take place no nation will be more prepared to meet The Same” than the U.S. Will leave nothing undone to keep peace, but “the squalls is So unregular That we Should be prepared to meet Their greatest force.” Adds in a postscript that he believes Thainville has orders to insist that the dey acquiesce to a list of demands, including consular privileges, compensation for captured Italian ships, and the return of French deserters from Oran. Has not heard the details of eight other demands. Believes the French will pay money and give presents, France having been for fifty years “accustomed to receive The greatest insults and Spoilations from this regency.” The Jews, who have over twenty million livres in France, will part with some as a bribe to save the rest, and the French minister will overlook the dey’s conduct. “In Case of An invasion of This regency by the french the Said Jews would be The first Victims—further, those Squalls of Algiers will be detailed by The French Agents &c. with great mildness, next The Commerce of Marseilles is a powerfull friend and Supporter of The Barbary System, next whether france has a Just right or not to resent The deys insults and invade This regency, notwithstanding She might be opposed in The project by Great Britain.… As Toulon and Bona The Seaport of The fertile province of Constantine … is but 100 Leauges [sic] apart That if france gets a Safe foothold in this Country That She would Care but little about St Domingo—and leave it to The independant african race.” Would be happy to be mistaken in his conjectures and to inform JM of the destruction of this government. Adds in a 15 Jan. postscript that Danish and French affairs remain the same. Such squalls are so common at Algiers that inhabitants do not consider them dangerous. “They Know They will blow over and That The dey is right & that They are not affraid of our Enemie That They have but little heard of & never seen or felt their force.” O’Brien added a note that he was forwarding a copy of the dispatch to the U.S. ambassador at Paris. “I hope he will See his true Course from the purport of The Same.”
 

   
   RC (DNA: RG 59, CD, Algiers, vol. 6). 5 pp. Marked “3d.” Docketed by Wagner as received with O’Brien’s 17 [18] Jan. dispatch on 23 May. Another copy of the RC, marked “5th.,” is docketed by Wagner “9 to 15 Jany. 1803.” A third copy of the RC (NHi: Livingston Papers) is marked “7th. Copy,” to which O’Brien added at the end “The Honourable Rufus King to peruse and forwd.”



   
   For the agreement arranged by Pierre-Augustin Hulin, see O’Brien to JM, 16 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:494).



   
   During Louis-Alexandre d’Alloïs d’Herculais’s tenure as special envoy to Algiers from 1792 to 1796, he borrowed a sum of money from the Algerine treasury. The dispute over repayment was one of the causes of the rupture between the two countries that preceded the French conquest of Algiers (Dictionnaire de biographie française, 17:1049; Pierre Laffont, Histoire de la France en Algérie [Paris, 1980], pp. 58–62; Wolf, The Barbary Coast, pp. 333–34).



   
   In a 12 Aug. 1802 letter to Napoleon, Mustafa Dey wrote that he would return the crews of the Neapolitan ships taken as prizes, dismiss the officer who had taken them, and respect the flag of the Italian Republic; he denied having the 150 men he was accused of holding; he had arranged the matter of the coral fishery with Thainville and returned to the African company its former prerogatives; he reminded Napoleon of the 200,000 piasters due and swore eternal friendship (Mouloud Gaïd, L’Algérie sous les Turcs [Algiers, 1974], pp. 169–70). For Napoleon’s demands, see O’Brien to JM, 16 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:494).



   
   O’Brien here added in a marginal note, “Bonapart & The dey does not See Each other Clearly There is A mist of Agents which prevents things haveing The duplicate Effect.”



   
   O’Brien referred to article 10, section 9, of the Treaty of Amiens, which decreed that the Barbary powers were to be excluded from Malta until “the system of hostility which subsists between the said Barbary States, the Order of St. John, and the powers possessing langues, or taking part in the formation of them, shall be terminated” (Israel, Major Peace Treaties of Modern History, 1:450).



   
   A full transcription of this document has been added to the digital edition.

